Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
On page 10 of the Applicant’s Response, Applicant:  “Therefore, Ljung fails to discloes features “in the correspondence, at least one MCS index of the plurality of MCS indexes corresponds to 1/2 binary phase shift keying (x/2-BPSK) modulation and quadrature phase shift keying (QPSK) modulation; wherein a modulation scheme corresponding to one of the at least one MCS index is determined to be one of the n/2-BPSK modulation or the QPSK modulation according to a configuration for the terminal device” as recited in claim 1“.
Examiner respectfully disagrees with Applicant’s argument.  Ljung expressly discloses a modulation coding scheme table based on QPSK, BPSK, pi BPSK, etc. (p78).  The amended claim 1 requires at least one of QPSK and pi BPSK, which Ljung expressly discoses.  Also the configuration of the device is determined by the network device based on device category (p80).  Thus Applicant’s arguments are not persuasive.
In view of the above discussions the rejection of claims 1-4, 6, 7, 9-14, 16-17, 19, and 20 still stands.

Allowable Subject Matter
s 5, 8, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,721,111. Although the claims at issue are not identical, they are not patentably distinct from each other because
For claims 1 and 11; U.S. Patent No. 10,721,111 discloses:  determining, by a network device, a modulation scheme corresponding to an index number of a terminal device, based on a correspondence between a plurality of modulation and coding scheme (MCS) indexes and a plurality of modulation schemes, wherein in the correspondence, at least one MCS index of the plurality of MCS indexes corresponds to one modulation scheme of a set of modulation schemes, the set of modulation schemes comprising: .pi./2 binary phase shift keying (.pi./2-BPSK) modulation or quadrature phase shift keying (QPSK) modulation (claim 1:  receiving, by a first communication device, a target modulation and coding scheme (MCS) index from a second communication device; determining, by the first communication device, a target modulation scheme corresponding to the target MCS index based on a correspondence between a plurality of MCS indexes and a plurality of modulation schemes, wherein in the correspondence, at least one MCS index of the plurality of MCS indexes corresponds to one modulation scheme in a set of modulation schemes, the set of modulation schemes comprising: .pi./2 binary phase shift keying (.pi./2-BPSK) modulation and quadrature phase shift keying (QPSK) modulation); and performing, by the network device, communication with the terminal device based on the modulation scheme corresponding to the index number of the terminal device (claim 1:  performing, by the first communication device, communication with the second communication device based on the target modulation scheme corresponding to the target MCS index).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Ljung et al. (US 2016/0226621) (“Ljung”).
For claims 1 and 11; Ljung discloses:  determining, by a network device, a modulation scheme corresponding to an index number of a terminal device, based on a correspondence between a plurality of modulation and coding scheme (MCS) indexes and a plurality of modulation schemes (paragraph 87:  the device selects a first modulation scheme setting for a radio link to the cellular network. The first modulation scheme setting is selected from a set of modulation scheme settings, each identified by at least one corresponding index), wherein in the correspondence, at least one MCS index of the plurality of MCS indexes corresponds to .pi./2 binary phase shift keying (.pi./2-BPSK) modulation and quadrature phase shift keying (QPSK) modulation (paragraph 87:  The modulation scheme settings may for example be based on QPSK and QAM modulation schemes); wherein a modulation scheme corresponding to one of the at least one MCS index is determined to be one of the 2/2-BPSK modulation or the QPSK modulation according to a configuration for the terminal device (paragraph 74:  the node selects a first modulation scheme setting for a first radio link to a first device. The first modulation scheme setting is selected from a set of modulation scheme settings, each identified by at least one corresponding index. The modulation scheme settings may for example be based on QPSK and QAM modulation schemes); and performing, by the network device, communication with the terminal device based on the modulation scheme corresponding to the index number of the terminal device (paragraph 90-91:  The first modulation scheme setting may be applied with respect to an uplink part of the radio link and/or with respect to a downlink part of the radio link).
For claims 2 and 12; Ljung discloses:  at least one MCS index is 0 or 1 (fig. 2).
For claims 9 and 19; Ljung discloses:  receiving information about whether the terminal device supports .pi./2-BPSK modulation (paragraph 13:  node receives from the second device an indication of a device category of the second device. The node may then select the second modulation scheme setting in response to the device category corresponding to a MTC category).
For claims 10 and 20; Ljung discloses:  when the terminal device does not support .pi./2-BPSK modulation, determining that the modulation scheme of the terminal device is QPSK modulation (paragraph 59-60:  the lowest 10 MCS indices are assigned to QPSK …To allow for utilizing a lower complexity modulation scheme, e.g., .pi./2 BPSK… For example, the modulation order Q.sub.m may be set to Q.sub.m=1, and the TBS index may be lowered. This re-assignment and adaptation may be performed in a selective manner in response to identifying the MTC UE 10 as belonging to the MTC category).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung in view of Xu et al. (US 2019/0044646) (“Xu”).
For claims 3 and 13; Ljung discloses the subject matter in claim 1 as described above in the office action.
Ljung does not expressly disclose, but Xu from similar fields of endeavor teaches:  the set of modulation schemes is represented by a modulation order of q, if .
Claims 4, 6, 7, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljung in view of Xu as applied to claim 3 above, and further in view of Golitschek Edler von Elbwart et al. (US 2011/0103335) (“Golitschek Edler von Elbwart”).
For claims 4 and 14; Ljung discloses the subject matter in claim 3 as described above in the office action.
Ljung does not expressly disclose, but Golitschek Edler von Elbwart from similar fields of endeavor teaches:  a spectral efficiency corresponding to MCS index 0 is 0.2344 (table 6).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Golitschek Edler von Elbwart in the MTC/MCS indexing as described by Ljung.  The motivation is to implement standard modulation when possible.
For claims 6 and 16; Ljung discloses the subject matter in claim 3 as described above in the office action.
Ljung does not expressly disclose, but Golitschek Edler von Elbwart from similar fields of endeavor teaches:  a target code rate corresponding to MCS index 0 is 240/q (table 6).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Golitschek Edler 
For claims 7 and 17; Ljung discloses the subject matter in claim 3 as described above in the office action.
Ljung does not expressly disclose, but Golitschek Edler von Elbwart from similar fields of endeavor teaches:  a target code rate corresponding to MCS index 1 is 314/q (table 6).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Golitschek Edler von Elbwart in the MTC/MCS indexing as described by Ljung.  The motivation is to implement standard modulation when possible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davydov et al. (US 2015/0195818); Davydov discloses two or more tables each having entries for a plurality of available modulation schemes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466